In an action to foreclose a mortgage, plaintiff appeals from so much of an order of the Supreme Court, *894Kings County (Rader, J.), dated May 25, 1984, as denied plaintiff’s motion for summary judgment.
Order affirmed insofar as appealed from, with costs.
The conflict between the contract of sale and the deed, as well as the mortgage executed by the defendants, present triable issues of fact which preclude an award of summary judgment. Gibbons, J. P., Thompson, Weinstein and Lawrence, JJ., concur.